DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9 November 2022 have been fully considered but they are not persuasive. 
Applicant argues that Krishnaswamy does not teach or suggest receiving "user feedback" from the user that indicates "one or more selections of relative levels of ... in-application settings." and thus Krishnaswamy does not teach or suggest determining "scalar values associated with the in-application settings" based on such "one or more selections of relative levels." Applicant states that Krishnaswamy does not even teach or suggest that the weights are determined based on "relative levels" associated with the image adjustments. However, in Krishnaswamy, a user selects preferred images with particular settings. The user preferences are reflections of settings users find important and are used to define setting adjustment values and scores that can read on levels. It is noted that determining "scalar values associated with the in-application settings" based on such "one or more selections of relative levels" is taught by De Vleeschouwer, not Krishnaswamy.
Applicant argues that the only settings described in Krishnaswamy include privacy settings and system settings and that Krishnaswamy does not teach or suggest "in-application settings" or even receiving "user feedback indicative of one or more selections of relative levels" of the privacy settings or systems settings. Examiner notes that, even if not specifically called “settings” in the reference, the values, such as brightness and contrast, being adjusted and evaluated by a user in images as described at col. 7, lines 1-37, still read on settings, as they are parameters that are set higher or lower based on the evaluation.
Applicant argues that De Vleeschouwer does not teach or suggest receiving "user feedback" from the user that indicates "one or more selections of relative levels of ... in-application settings” and therefore De Vleeschouwer does not teach or suggest determining "scalar values associated with the in-application settings" based on such "one or more selections of relative levels." However, De Vleeschouwer discloses a user giving feedback on relative importance of rendering setting parameters/levels in the video application, such as weighting completeness vs. closeness and camera angles vs. other camera angles, as described in, for example, col. 5, line 46-col. 6, line 5; col. 8, line 40-col. 9, line 3; col. 11, lines 41-52; col. 13, lines 1-59; and col. 14, lines 9-37. The result of the user preferred levels being taken into account is a number of discrete scalar variable values being determined and then used to determine an overall output. 
As to claim 11, applicant argues that Krishnaswamy does not teach any type of "performance level associated with an application” and therefore, Krishnaswamy does not teach or suggest determining "one or more values for . . . in-application settings" based on a "performance level associated with an application." However, a broadest reasonable interpretation of “performance level” would include particular brightness or contrast correction level that unobscures image detail and thus improves performance. Examiner notes that claim 11 does not require the more particular performance level indicating at least a frames per second, as recited in claim 25, for which a new reference is cited.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15, 21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the 3D graphics" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 8, 11-13, 17, 21-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy (U.S. Patent 8,908,987) in view of Shintani (U.S. Publication 2013/0148033), Lundstrom (U.S. Publication 2008/0150937), and De Vleeschouwer (U.S. Patent 8,854,457).

As to claim 1, Krishnaswamy discloses a method comprising: 
presenting, using a client device, one or more clips generated using an application that renders graphics using in-application settings in the application (fig. 2; col. 6, line 59-col. 7, line 55; at least one image clip is rendered in an application using preset quality settings with various levels such as contrast, brightness, saturation, exposure, sharpness, shadows, highlights, and/or vibrance);  
receiving, using the client device, user feedback indicative of one or more selections of relative levels of the in-application settings (col. 3, line 52-col. 5, line 9; col. 7, lines 1-38; col. 13, line 49-col. 14, line 7; users adjust image quality settings to render photos and rate adjustments in an application; fig. 2 shows the application being used which is further described at col. 6, lines 21-49; the user preferences are reflections of settings users find important and are used to define setting adjustment values and scores that can read on levels);  
and receiving, using the client device, data representing image quality settings for the in-application settings that are based at least in part on scalar values (fig. 3; fig. 5; col. 7, lines 1-37; col. 8, lines 1-13; col. 22, lines 1-10; the server performs steps in the method including the selection of images to show the user based on discrete scalar values associated with settings, such as brightness, contrast, etc.; since the images are chosen by the user at each client device, the settings must be received at each client device). 
Krishnaswamy does not disclose, but Shintani does disclose that the clips are video clips as videos (figs 4-7; p. 3, section 0035-p. 4, section 0039; based on a user’s settings, video clips as videos can be shown side to side with different rendering settings applied). The motivation for this is to allow a user to compare different video parameter settings simultaneously. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy to show video clips as videos with different parameters in order to compare different video parameter settings simultaneously as taught by Shintani.
Krishnaswamy does not disclose, but Lundstrom does disclose, video clips (fig. 4a; fig. 4b; p. 5, sections 0061-0064; videos representing the medical data are rendered at a particular fps rate) generated using an application (p. 4, section 0055; p. 9, sections 0104-0106) that renders graphics (p. 1, section 0006; p. 3, section 0047-0048), that the value of a first setting of in-application settings defines an operation during rendering of the 3D graphics (p. 5, section 0064-p. 7, section 0070; parameters for rendering different objects with different priorities at different qualities are set), and modifying, based at least on the image quality settings, at least the first setting of the in-application setting of the in-application settings in the application to cause the application to render the 3D graphics in accordance with the first setting as modified (p. 5, section 0064-p. 7, section 0070; based on user preference to particular quality parameters, the application settings to render 3D medical imagery are modified). The motivation for this is to balance rendering speed and quality (p. 1, section 0006). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy and Shintani to display video clips generated using an application that renders graphics, have the value of a setting of in-application settings define an operation during rendering of the graphics, and modify, based at least on the image quality settings, the at least one in-application setting of the in-application settings in the application to cause the application to render the graphics in accordance with the modified setting in order to balance rendering speed and quality as taught by Lundstrom.
Krishnaswamy does not disclose, but De Vleeschouwer does disclose determining, based at least on the relative levels, scalar values associated with the in-application settings, the scalar values indicating an importance for the first setting of the in-application settings relative to a second setting of the in-application settings (col. 5, line 46-col. 6, line 5; col. 6, lines 48-60; col. 8, lines 1-5; col. 8, line 40-col. 9, lines 3; col. 11, lines 41-52; col. 13, lines 1-59; col. 14, lines 9-37; a program is described that includes a user selecting preferences and those selections being used to weight importance of rendering settings, such as weighting completeness vs. closeness and camera angles vs. other camera angles; scalar values representing importance of completeness/closeness or camera angles vs. other camera angles are determined based on the levels from the user preferences). The motivation for this is to alleviate bottlenecks in rendering created by complete manual control, while allowing a large number of options. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy, Shintani, and Lundstrom to determine, based at least on the relative levels, scalar values associated with the in-application settings, the scalar values indicating an importance for the first setting of the in-application settings relative to a second setting of the in-application settings in order to alleviate bottlenecks in rendering created by complete manual control, while allowing a large number of options as taught by De Vleeschouwer.

As to claim 2, Shintani discloses wherein the application renders the graphics depicted in the one or more videos at a common frame rate and the one or more videos are presented at the common frame rate (fig. 7; p. 3, section 0031; p. 3, section 0033; p. 3, section 0035; graphics in video clips showing the application of various display settings are rendered at a common frame rate of about 30 fps, depending on a user preference). The motivation for this is to allow comparison of video sequences. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Krishnaswamy and Lundstrom to render the graphics depicted in the video clips at a common frame rate in order to allow comparison of video sequences as taught by Shintani.

As to claim 3, Shintani discloses wherein the application renders the graphics depicted in the one or more videos at a common frame rate based at least on a preference expressed by the user (fig. 7; p. 3, section 0031; p. 3, section 0033; p. 3, section 0035; graphics in video clips showing the application of various display settings are rendered at a common frame rate of about 30 fps, depending on a user preference). Motivation for the combination is given in the rejection to claim 2.
 
As to claim 4, Krishnaswamy discloses wherein the presenting comprises displaying the one or more clips and prompting a selection of a desirable configuration level for pre-defined settings that corresponds to a clip of the one or more clips (fig. 2; fig. 4; col. 4, lines 29-43; col. 7, lines 1-38; col. 7, line 56-67; a user is prompted to select image clips corresponding to preferred defined setting levels). Krishnaswamy does not disclose that the clips are videos, but Shintani does disclose this as discussed in the rejection to claim 1.
 
As to claim 5, Krishnaswamy discloses wherein the presenting is at least one of during execution of the application or at completion of an application session of the application (fig. 2; the presenting is part of an application shown). 

As to claim 7, Krishnaswamy discloses wherein the one or more clips is a plurality of clips and wherein presenting comprises displaying the images of the clips simultaneously (fig. 2). Krishnaswamy does not disclose that the clips are videos, but Shintani does disclose this as discussed in the rejection to claim 1.
 
As to claim 8, Krishnaswamy discloses wherein the one or more clips are rendered by the application at least partially at a remote server system (fig. 3; col. 8, lines 1-12; production/rendering of the image clips can be performed at least partially at the server). Krishnaswamy does not disclose that the clips are video clips, but Shintani does disclose this as discussed in the rejection to claim 1.
 
As to claim 11, Krishnaswamy discloses a method comprising: 
determining different configurations of one or more in-application settings of a graphics rendering application, wherein a value of a first setting of the in-application settings defines a quality level of the first setting (fig. 2; col. 6, line 59-col. 7, line 55; images are rendered using different configurations of preset quality settings such as contrast, brightness, saturation, exposure, sharpness, shadows, highlights, and/or vibrance); 
based at least on user input provided in response to presentation of output one or more clips generated using the graphics rendering application, based at least on the different configurations of the in-application settings, receiving first data corresponding to user feedback indicating a selection of one or more relative weights of settings of the in-application settings (fig. 1; col. 3, line 52-col. 5, line 9; col. 13, line 49-col. 14, line 7; users adjust image quality settings and rate adjustments in an application; fig. 2 shows the application being used which is further described at col. 6, lines 21-49; the user preferences are reflections of settings users find important and are used to define setting adjustment values and scores that can read on relative weights);  
determining, based at least on the first data and a performance level associated with an application for the in-application settings, one or more values for the in-application settings (col. 3, line 66-col. 4, line 3; col. 4, lines 9-43; col. 17, lines 29-37; performance level can read on a particular brightness or contrast correction level that unobscures image detail and thus improves performance; settings are also optimized based on the highest scores/weights);
and communicating, to the graphics rendering application, second data defining the one or more values of the in-application settings (col. 9, lines 14-50; col. 10, line 30-col. 11, line 52; values of the settings must be communicated so that the adjustments can be analyzed and further images can be presented).
Krishnaswamy does not disclose, but Shintani does disclose that the clips are video clips as videos (figs 4-7; p. 3, section 0035-p. 4, section 0039; based on a user’s settings, video clips as videos can be shown side to side with different rendering settings applied) and that the values of settings are communicated to the user (fig. 7). The motivation for this is to allow a user to compare different video parameter settings simultaneously. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy to show video clips as videos with different parameters and communicate setting values to the user in order to compare different video parameter settings simultaneously as taught by Shintani.
Krishnaswamy does not disclose, but Lundstrom does disclose wherein the second data causes the application to modify the in-application settings to render the 3D graphics in accordance with the second data (p. 1, section 0006; p. 3, section 0047-0048; p. 5, section 0064-p. 7, section 0070; based on user preference, the application settings to render 3D medical imagery are modified). The motivation for this is to balance rendering speed and quality (p. 1, section 0006). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy and Shintani to modify in-application settings to render the 3D graphics in accordance with second data in order to balance rendering speed and quality as taught by Lundstrom.
Krishnaswamy does not disclose, but De Vleeschouwer does disclose the one or more relative weights including at least one weight indicating an importance for the first setting of the in-application settings relative to a second setting of the in-application settings (col. 5, line 46-col. 6, line 5; col. 6, lines 48-60; col. 8, lines 1-5; col. 8, line 40-col. 9, lines 3; col. 11, lines 41-52; col. 13, lines 1-59; col. 14, lines 9-37; a program is described that includes a user selecting preferences and those selections being used to weight importance of rendering settings, such as weighting completeness vs. closeness and camera angles vs. other camera angles; scalar values representing importance of completeness/closeness or camera angles vs. other camera angles are determined based on the levels from the user preferences). The motivation for this is to alleviate bottlenecks in rendering created by complete manual control, while allowing a large number of options. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy, Shintani, and Lundstrom to use relative weights including at least one weight indicating an importance for the first setting of the in-application settings relative to a second setting of the in-application settings in order to alleviate bottlenecks in rendering created by complete manual control, while allowing a large number of options as taught by De Vleeschouwer.

As to claim 12, Krishnaswamy discloses wherein the receiving of the first data is based at least on a prompt communicated to a user of a client device to define a desirable setting level of the in-application settings (col. 4, lines 29-43; col. 7, lines 1-38; a user is prompted to choose an image that has been set with a particular parameter level that is desired). 
 
As to claim 13, Krishnaswamy discloses wherein the graphics are rendered at a client device (fig. 3; col. 8, lines 1-12; production/rendering of the image clips can be performed at least partially at the client device). 

As to claim 17, Krishnaswamy discloses a system comprising one or more processing units (col. 8, lines 1-28) to:
present, using a client device, one or more clips generated using an application that renders graphics depicted in the clips (fig. 2; col. 6, line 59-col. 7, line 55; at least one image clip is rendered in an application using preset quality settings with various levels such as contrast, brightness, saturation, exposure, sharpness, shadows, highlights, and/or vibrance);  
receiving, using the client device, user feedback selecting relative levels of settings of the in-application settings based at least on the presentation (col. 3, line 52-col. 5, line 9; col. 7, lines 1-38; col. 13, line 49-col. 14, line 7; users adjust image quality settings to render photos and rate adjustments in an application; fig. 2 shows the application being used which is further described at col. 6, lines 21-49; the user preferences are reflections of settings users find important and are used to define setting adjustment values and scores that can read on levels and further used to choose images for display);  
and receiving, using the client device, second data representing image quality settings for the in-application settings that are based at least on the scalar values (fig. 3; fig. 5; col. 8, lines 1-13; col. 22, lines 1-10; the server performs steps in the method including the selection of images to show the user based on discrete scalar values associated with settings, such as brightness, contrast, etc.; since the images are chosen by the user at each client device, the settings must be received at each client device). 
Krishnaswamy does not disclose, but Shintani does disclose that the clips are video clips as videos (figs 4-7; p. 3, section 0035-p. 4, section 0039; based on a user’s settings, video clips as videos can be shown side to side with different rendering settings applied). The motivation for this is to allow a user to compare different video parameter settings simultaneously. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy to show video clips as videos with different parameters in order to compare different video parameter settings simultaneously as taught by Shintani.
Krishnaswamy does not disclose, but Lundstrom does disclose that the application renders graphics and causing the application to modify the in-application settings based at least on the second data to generate modified in-application settings such that the application renders the graphics in accordance with the user feedback (p. 1, section 0006; p. 3, section 0047-0048; p. 5, section 0064-p. 7, section 0070; based on user preference, the application settings to render 3D medical imagery are modified). The motivation for this is to balance rendering speed and quality (p. 1, section 0006). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy and Shintani to modify the in-application settings based at least in part on the second data to generate modified in-application settings such that the application renders the graphics in accordance with the user feedback in order to balance rendering speed and quality as taught by Lundstrom.
Krishnaswamy does not disclose, but De Vleeschouwer does disclose communicating, using the client device, first data associated with scalar values that are associated with the relative levels, the scalar values indicating an importance for a first setting of the in-application settings relative to a second setting of the in-application settings (col. 5, line 46-col. 6, line 5; col. 6, lines 48-60; col. 8, lines 1-5; col. 8, line 40-col. 9, lines 3; col. 11, lines 41-52; col. 13, lines 1-59; col. 14, lines 9-37; a program is described that includes a user selecting preferences and those selections being used to weight importance of rendering settings, such as weighting completeness vs. closeness and camera angles vs. other camera angles; scalar values representing importance of completeness/closeness or camera angles vs. other camera angles are determined based on the levels from the user preference are communicated within the system to determine ratings). The motivation for this is to alleviate bottlenecks in rendering created by complete manual control, while allowing a large number of options. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy, Shintani, and Lundstrom to communicate, using the client device, first data associated with scalar values that are associated with the relative levels, the scalar values indicating an importance for a first setting of the in-application settings relative to a second setting of the in-application settings in order to alleviate bottlenecks in rendering created by complete manual control, while allowing a large number of options as taught by De Vleeschouwer.

As to claim 21, De Vleeschouwer discloses a method further comprising determining the image quality settings based at least on the at least one scalar value indicating the importance for the first setting of the in-application settings to a user relative to the second setting of the in-application setting (col. 5, line 46-col. 6, line 5; col. 6, lines 48-60; col. 8, lines 1-5; col. 8, line 40-col. 9, lines 3; col. 11, lines 41-52; col. 13, lines 1-59; col. 14, lines 9-37; col. 17, lines 28-61; a program is described that includes a user selecting preferences and those selections being used to weight importance of rendering settings, such as weighting completeness vs. closeness and camera angles vs. other camera angles; weights as scalar values are shown in the equations, representing weights for camera views or weights for completeness/closeness).

As to claim 22, De Vleeschouwer discloses wherein the relative levels include at least a first level associated with the first setting and a second level associated with the second setting; and the scalar values include at least a first scalar value that is determined based at least on the first level and a second scalar value that is determined based at least on the second level (col. 5, line 46-col. 6, line 5; col. 6, lines 48-60; col. 8, lines 1-5; col. 8, line 40-col. 9, lines 3; col. 11, lines 41-52; col. 13, lines 1-59; col. 14, lines 9-37; a user indicates a level of interest in an object, a resolution, or other parameters, each associated with completeness vs. closeness and camera angles vs. other camera angles; scalar values representing importance of completeness/closeness or camera angles vs. other camera angles are determined based on the levels from the user preferences). Motivation for the combination of references is given in the rejection to claim 1. 

As to claim 23, De Vleeschouwer discloses wherein the first setting includes a greater importance than the second setting based at least on the first scalar value being greater than the second scalar value (col. 5, line 46-col. 6, line 5; col. 6, lines 48-60; col. 8, lines 1-5; col. 8, line 40-col. 9, lines 3; col. 11, lines 41-52; col. 13, lines 1-59; col. 14, lines 9-37; a particular importance is given to closeness and completeness settings and camera angles vs. other camera angles; if a closeness metric is greater, it has a greater importance than completeness; if a camera angle rating is higher, it has a greater importance than another camera angle, etc.). Motivation for the combination of references is given in the rejection to claim 1. 

As to claim 24, De Vleeschouwer discloses determining, based at least on the scalar values, a score associated with the importance of the in-application settings, wherein the image quality settings are based at least on the score (col. 5, line 46-col. 6, line 5; col. 6, lines 48-60; col. 8, lines 1-5; col. 8, line 40-col. 9, lines 3; col. 11, lines 41-52; col. 13, lines 1-59; col. 14, lines 9-37; a program is described that includes a user selecting preferences and those selections being used to weight importance of rendering settings, such as weighting completeness vs. closeness and camera angles vs. other camera angles; a particular score is given to settings such as fields of view, viewpoints, closeness metrics, and completeness metrics and settings that define image quality such as zoom levels and view bounds are chosen based on the score). Motivation for the combination of references is given in the rejection to claim 1. 

As to claim 26, see the rejection to claim 22.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Shintani, Lundstrom, and De Vleeschouwer and further in view of Figueroa (U.S. Publication 2009/0258708).

As to claim 6, Krishnaswamy does not disclose, but Figueroa does disclose wherein the presenting is upon completion of an application session of the application (fig. 7; p. 4, sections 0044-0045; a video clip of a game application session is recorded and rendered after completion of the session). The motivation for this is to have a player or others see successful negotiation of a game level (p. 2, section 0023). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy, Shintani, Lundstrom, and De Vleeschouwer to present video clips upon completion of an application session of the application in order to have a player or others see successful negotiation of a game level as taught by Figueroa.

 	Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Shintani, Lundstrom, and De Vleeschouwer and further in view of Jenkins (U.S. Publication 2014/0267439).

As to claim 10, Krishnaswamy does not disclose, but Jenkins does disclose a method further comprising: 
communicating metadata comprising hardware configuration information and software application settings information associated with the client device to a host computer system (p. 4, section 0039; metadata is transmitted which includes information on hardware, software, and settings such as window sizes);  
	and receiving the data from the host computer system, wherein the image quality  settings (p. 4, section 0039; settings can be limited by and associated with the running application) are determined at the host computer system based at least on the metadata and the scalar values (p. 4, section 0040-0041; resolution settings for the image are sent from host to client based on performance capabilities metadata of a client and scalar resolution quality values of an image; the clients are sent the highest resolution/quality that makes sense for the client capability). The motivation for this is to increase compatibility with different devices such as laptops, PDAs, and smart phones (p. 4, section 0036). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy, Shintani, Lundstrom, and De Vleeschouwer to communicate metadata and use it combined with image quality in order to increase compatibility with different devices such as laptops, PDAs, and smart phones as taught by Jenkins.

As to claim 14, Krishnaswamy discloses values determined based on image quality scores computed by the client device (fig. 3; fig. 4f; fig. 5; col. 8, lines 1-12; quality scores are computed based on user feedback; at least some of this processing can occur at the client device). Krishnaswamy does not disclose, but Jenkins does disclose receiving hardware configuration information and software application settings information associated with a client device wherein the one or more values are further based at least on the hardware configuration information and the software application settings information (p. 4, sections 0039-0041; metadata regarding hardware and software configuration/settings is received at the content delivery network and settings/values are determined based on them). Motivation for the combination is given in the rejection to claim 10.

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Shintani, Lundstrom, and De Vleeschouwer and further in view of Dumbeck (U.S. Publication 2011/0148899).

	As to claim 15, Krishnaswamy does not disclose, but Dumbeck discloses wherein the application is a video game and the in-application settings are in-game settings of the video game (p. 1, section 0003; p. 3, section 0033-p. 4, section 0035; 3D images on a game or DVD video are rendered; settings such as anti-aliasing or anisotropic filtering that affect how graphics are processed for a game would read on in-game settings). The motivation for this is to automatically adjust settings depending on a specific situation (p. 1, sections 0004-0006 and 0013). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy, Shintani, Lundstrom, and De Vleeschouwer to modify in-application settings as in-game settings of the video game in order to automatically adjust game applications depending on a specific situation as taught by Dumbeck.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Shintani, Lundstrom, and De Vleeschouwer and further in view of Lotzer (U.S. Patent 8,864,583). 

As to claim 25, Krishnaswamy does not disclose, but Lotzer discloses the performance level indicates at least a frames per second (FPS) and the determining the one or more values for the in-application settings comprises determining, based at least on the first data, the one or more values such that the application is still rendered using the FPS (col. 3, line 58-col. 4, line 4; col. 9, lines 58-65; a user can set reduction and enlargement application settings; based on these, a map detail value is determined such that a target FPS can be met). The motivation for this is to maintain expected performance. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy, Shintani, Lundstrom, and De Vleeschouwer to indicate at least a frames per second (FPS) and determine, based at least on the first data, the one or more values such that the application is still rendered using the FPS in order to maintain expected performance as taught by Lotzer.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612